UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1874


In re: DAVID L. SMITH

                    Petitioner.



                 On Petition for Writ of Mandamus. (5:19-hc-02207-FL)


Submitted: November 27, 2019                                      Decided: January 13, 2020


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David Lee Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Lee Smith petitions for a writ of mandamus seeking an order directing the

district court to invalidate his state conviction or reduce his state sentence and direct the

state custodian to release him. We conclude that Smith is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re Murphy-Brown, LLC,

907 F.3d 788, 795 (4th Cir. 2018).

       Mandamus may not be used as a substitute for appeal. In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007). This court does not have jurisdiction to grant mandamus

relief against state officials, Gurley v. Superior Court of Mecklenburg Cty., 411 F.2d 586,

587 (4th Cir. 1969), and does not have jurisdiction to review final state court orders, Dist.

of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983). The relief sought by

Smith is not available by way of mandamus. Accordingly, we deny the petition and

supplemental petition for writ of mandamus. We further deny Smith’s motion to amend

his habeas corpus petition. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

       Based on the numerous meritless and repetitive motions and appeals that Smith has

filed in this court, we previously warned Smith that filing further frivolous filings could

result in the court ordering Smith to show cause why he should not be sanctioned. See

                                             2
Smith v. North Carolina, No. 19-6453 (4th Cir. July 24, 2019) (unpublished order); Smith

v. North Carolina, No. 19-6459 (4th Cir. July 24, 2019) (unpublished order); In re Smith,

No. 19-1496 (4th Cir. Aug. 21, 2019) (unpublished order); Smith v. Jackson, No. 03-6044

(4th Cir. Aug. 19 & Nov. 6, 2019) (unpublished orders). Smith has not heeded this

warning. Upon review of Smith’s current petition, we order Smith to show cause why this

court should not impose a prefiling injunction or other sanctions, including monetary

sanctions, against him. We direct Smith to file his response to this order to show cause

no later than 21 days after the date of this opinion.

                                                                     PETITION DENIED




                                              3